Name: Commission Regulation (EEC) No 624/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to new potatoes
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  trade policy
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 60 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 624 / 86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to new potatoes HAS ADOPTED THIS REGULATION : Article 1 The indicative ceiling for imports , into the Community as constituted at 31 December 1985 , of new potatoes from Spain falling within subheading 07.01 A II of the Common Customs Tariff are hereby fixed as follows : for the period 1 March to 30 June 1986 : 80 000 tonnes . Article 2 1 . The period of validity of the STM licences referred to in Article 2 of Regulation (EEC) No 574 / 86 shall not exceed two months from the date of the licence application . However , the period of validity of the licences shall expire not later than 30 June 1986 . 2 . The amount of the security is hereby fixed at 0,5 ECU per 100 kilograms . 3 . By way of derogation from the first subparagraph of Article 6 ( 2 ) of Regulation (EEC ) No 574 / 86 , the STM licence shall be issued immediately . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 83 thereof, Having regard to Council Regulation (EEC) No 569 / 86 of 25 February 1986 laying down general rules of application of the supplementary trade mechanism ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 83 of the Act of Accession of Spain and Portugal provides that a forward estimate is to be drawn up at the start of each marketing year on the basis of estimates of production and consumption of new potatoes in the Community as constituted at 31 December 1985 ; whereas a special estimate must be drawn up for the period 1 March 1986 to the beginning of the 1986 / 87 marketing year ; whereas on the basis of the forward estimates duly drawn up the indicative ceilings should be as set out below ; Whereas detailed rules for applying the supplementary trade mechanism were laid down by Commission Regulation (EEC) No 574 / 86 ( 2 ); whereas certain detailed rules for applying the mechanism to new potatoes should be specified ; Whereas Council Regulation (EEC ) No 569 / 86 provides that all imports into a Member State applying the STM to products from third countries are to be subject to presentation of an STM import licence ; whereas certain detailed rules on the issuing of the said licence should be specified ; Whereas the Management Committee for Fruit and Vegetables failed to deliver an opinion within the time limit set by its chairman , Article 3 The Member States shall , not later than the 15th day of each month , notify the Commission of the quantities of the product for which STM licences were issued during the preceding month . Article 4 The provisions of Article 2 shall apply mutatis mutandis to STM import licences . Article 5 (0 OJ No L 55 , 1 . 3 . 1986 , p. 106 . ( 2 ) OJ No L 57 , 1 . 3 . 1986 , p. 8 . This Regulation shall enter into force on 1 March 1986 . No L 60 / 2 Official Journal of the European Communities 1 . 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President